ON REHEARING.
ELLISON, P. J.
This case has been again considered and we are satisfied with the foreg*oing opinion, delivered by Judge Trimble at the first hearing..
But a point, not before discussed, has been presented. It relates to the validity of the statute; defendant claiming it is void for uncertainty. Preliminary to considering that question we will dispose of plaintiff’s claim that defendant should not be allowed to raise that objection in this court, since it was not made by answer, or otherwise, at the trial. Plaintiff has likened defendant’s right to cases where the claim has been made that a construction of the constitution was involved. The rule, in the latter instance, being that the claim must be made at the first proper opportunity. [George v. Railroad, 249 Mo. 197, 199; and cases cited; Hutchinson v. Morris Bros., 190 Mo. 673, 677.] We think the instance of a constitutional question, relating, as it does, to the jurisdiction of the Supreme Court and Courts of Appeals is not analogous to the question of the invalidity of a statute for other grounds than its being unconstitutional. If a court has1 jurisdiction of a case, except for some matter which may or may not be involved, as the party concerned may elect, he must present that question at his first opportunity, else he concedes it is not in the case. But if there is no question of jurisdiction, the defendant *292may attack the validity, or the construction of the law, on any ground not involving its constitutionality.
In this State, it has ever been the rule that the question whether a petition states facts sufficient to constitute a cause of action is not waived by failing to make objection by demurrer or answer; and it may be raised for the first time in the appellate court. [Chandler v. Railroad, 251 Mo. 592; Burns v. Patrick, 27 Mo. 434; Childs v. Railroad, 117 Mo. App. 414; State Ex Rel. v. Bland, 144 Mo. 534.] Now if the statute in controversy is void for uncertainty, or is void for impossibility of execution, then a petition based upon it does not state a cause of action, and hence advantage may be taken of such fatal defect, on appeal though not before mentioned.
The statute in dispute, section 3163, Revised Statutes 1909, is quoted in the forepart of Judge Trim-bee’s opinion and the question we have now to determine is whether it is valid. Defendant claims it is void for uncertainty. We take some exception to defendant’s mode of stating its objection. Neither the words nor the meaning of the statute is uncertain. Indeed, we think the very certainty of its expression and meaning is the thing that gives defendant a basis for the contention that it is void. That is to say, it so dearly commands the performance of the acts specified that their performance is said to be an impossibility, and in consequence the law is void; and that is really the course of defendant’s argument. The particular parts are these words; that the company shall use “the best known appliances or inventions to fill or block all switches ... to prevent, as far as possible, the feet of employees being caught therein.” Now there evidently is no uncertainty about the words and the meaning of the statute. It is undoubtedly true that “Where the statutory terms are of such uncertain meaning, or so confused, that the courts cannot discern *293with reasonable certainty what is intended, they will pronounce the enactment void.” [State v. Light Co., 212 Mo. 101, 110.] But that is not the condition in this case. We have not here a lot of words thrown together in such a way as not to be intelligible. Nor is it a direction in intelligible language of a number of incongruous, inconsistent and self contradictory matters, as was the statute discussed and held void by the Supreme Court in an able opinion by Judge Williams, in State ex inf. v. Street Ry. Co., 146 Mo. 155.
But though the words in question are intelligible, the question remains, is it impossible in any reasonable practical application, to comply with it. For, if a statute is such that it is “impossible to comply with its provisions it will be held to be of no force and effect.” [People v. Briggs, 193 N. Y. 457, 459; State v. Partlow, 91 N. Car. 550.] So the objection to this statute is that it is not possible for railway companies to comply with it. Defendant asks: “What is the best known appliance or invention for this purpose? How is it to be ascertained? Who is to decide it? It is perfectly clear that the statute is too uncertain to be enforced. What one court or one jury might decide to be the best known appliance or invention another court or jury might decide not to be the best known appliance or invention. It is utterly impossible for anyone from time to time, or at any time, to ascertain what is the best known appliance or invention. One court or jury might hold a railroad company liable for not blocking its frogs with a certain appliance, and another court or jury might hold the same or another railroad company liable for using the self same appliance. ’ ’ Our answer to this is, that the Legislature realized it was dealing with and directing human agencies, not infallible, and when it demanded the use of the best appliances it meant the best according to the careful judgment of men qualified to judge of such instrumentalities. The best known does not necessar*294ily mean that there shall be but one kind, or that that particular one'shall be selected at the peril of the company ; as there may be several of equal safety, the use of either of which would satisfy the terms of the statute. There might be several safety appliances or devices and one- or more be known at a certain time as the best, as compared with the others, and yet it might be, as was said in argument, that some of the latter may, by experience and use, come to be known and considered before trial of a given case, as the best. But we do- not think such considerations should prevent a practical application of the statute. Culpability of a railway company would be judged by the status of things existing at the happening of an injury. The best appliances; the best methods; the latest improvements ; the- best to be- had in the market, are closely related expressions in common use, and their practical fulfillment in ordinary contracts of the day, has never been thought to be unreasonably difficult, much less impossible. Character of safety appliances in different conditions have been the subject of frequent discussion, and the use of terms similar to those in this statute have not been thought inapt. Thus in 4 Elliott on Railroads, Sec. 1472, “the expression is quoted from Stienwig v. Erie Ry. Co., 43 N.Y. 123, that the most approved modes of construction and machinery in known use in the business and the best precautions in known practical use for securing safety,” was the care required in case of spark arresters; and in that case it will be seen the difficulties suggested by defendant of application of the present statute were not considered as affecting the rule stated. The -same author (Vol. 3, sec. 1224) speaks of ‘ ‘ approved appliances in general use.” So 1 Shearman & Redfield on Negligence, Sec. 45, speaks of the law as requiring all “known tests,” as to the safety of cars. In Fitch v. Railroad, 45 Mo. l. c. 327, the Supreme Court refers to the duty of a railroad *295to show “that the best machinery and contrivances were used.”
It is important to look to the former state of the law. [Decker v. Diemer, 229 Mo. l. c. 324.] Undoubtedly the statute was enacted to require stricter diligence and better effort to effectuate the safety of employees The rule had been as it is stated in 1 Whites Personal Injuries on Railroads, Sec. 253, that “it was not incumbent upon the employer to adopt every new invention useful in the business, which might serve to lessen the danger,” and that he was “not bound to furnish either the newest, safest, or best appliances. ’ ’ And so our Supreme Court had stated it. [Huhn v. Railroad, 92 Mo. 440; Smith v. Fordyce, 190 Mo. l. c. 24.] This rule of mere ordinary care to select appliances reasonably safe, in the instance of switch blocks, has "been changed.
But it is said the Legislature should have laid down some rule or mode, whereby the “best known appliances” might be found and selected. It is more than probable that if such task had been assumed, the force and effect of the law would have been lessened, or its “uncertainty” have been increased.
It makes nothing against the statute that different juries will not agree on the fact of what is, or which is, “the best known appliance.” Different juries doubtless will do as suggested. It is the misfortune of our system which is to be laid to the imperfection of human nature. Juries make a different application of the same state of facts under our law in eases of the highest importance, yet this uncertainty of uniform result has never been assigned as ground for nullifying the law.
The point made that the motion in arrest should have been sustained because the petition did not contain the names of the beneficiaries and facts from which the measure of damages could be ascertained was not mentioned at the trial, nor in the motion in arrest. Johnson v. Mining Co., 171 Mo. App. 134, is not appli*296cable since there the point was made by demurrer. Under the Federal Liability Act it is held that the beneficiaries should be ascertained and the verdict should apportion the damages; but if that is not done and no exception taken on that account, it is waived and a verdict in a lump sum will be sustained; Hardwick v. Railroad, (not yet reported). We think the judgment should be affirmed.
All concur.